DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-20 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of art of record (the combination of Ericsson and Kim) does not teach “wherein the message indicating the change in the status of the PDU session comprises context identification (ID)” in combination with other limitations of claim 1. 
In a similar endeavor, Dodd-Noble et al. (US 20200228605 A1) par [0076] teaches “SMF 325 sends a corresponding PDU session SM context response (e.g., an SM context identifier) to AMF 320”. 
However,  Dodd-Noble et al. fail to teach “the corresponding PDU session SM context response is a message indicating the change in the status of the PDU session”, thus, any combination of Ericsson, Kim , and Dodd-Noble fails to teach claim 1 as a whole. 
Therefore, claim 1 is allowed. Independent claims 6, 11, and 16 are allowed for the same reason of allowing claim 1. Dependent claims 2 and 4-5 are allowed for depending from claim 1. Dependent claims 7 and 9-10 are allowed for depending from claim 6. Dependent claims 12 and 14-15 are allowed for depending from claim 11. Dependent claims 17-20 are allowed for depending from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644